Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00217-CV

         IN THE INTEREST OF Z.R.F.M., Z.T.P., Z.R.N.R., and Z.J.A.P., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00613
                          Honorable Susan D. Reed, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford to pay costs of court; no costs are taxed in this appeal.

       SIGNED August 3, 2022.


                                                _____________________________
                                                Patricia O. Alvarez, Justice